Title: To Alexander Hamilton from Angelica Church, [February 1790]
From: Church, Angelica
To: Hamilton, Alexander


[February, 1790]

Many thanks to my dear Brother for having written to his friend at a moment when he had the affairs of America on his mind; I am impatient to hear in what manner your Budget has been received and extremely anxious for your success.
I sometimes think you have now forgot me and that having seen me is like a dream which you can scarcely believe. Adieu I will not write this idea of being lost in the tumult of business and ambition does not enliven my spirits—adieu soy ez heureux au dessus de tout le monde.
